Citation Nr: 0031439	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-25 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for bipolar disorder.  

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Robinson





INTRODUCTION

The veteran had active service from July 1960 to April 1963.  

The current appeal arose from a December 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO, in pertinent part, denied 
entitlement to service connection for bipolar disorder and 
PTSD.  

In September 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.  

While the case was in remand status the RO on several 
occasions affirmed the denials of entitlement to service 
connection for bipolar disorder and PRSD.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A bipolar disorder was not shown in active service.  

2.  A bipolar disorder was initially manifested many years 
following service, and no psychosis was disabling to a 
compensable degree during the first post service year.

3.  The post-service reported bipolar disorder has not been 
linked to active service by competent medical evidence.

4.  The veteran did not engage in combat during active 
service.

5.  There is no diagnosis of PTSD based on a verified 
stressor.


CONCLUSIONS OF LAW

1.  A bipolar disorder was not incurred in or aggravated by 
active military service, nor may a psychosis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1131, 1154(a), 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disorder to include 
bipolar disorder or PTSD.  The veteran's April 1963 
separation examination showed a normal psychiatric 
evaluation.  

VA outpatient treatment records dated from August 1986 to 
June 1987 are of record.  These records include diagnoses of 
and treatment for depression and adjustment disorder with 
mixed features.  None of the treatment records included a 
description of any in-service stressors.  

A VA hospitalization report dated in January 1994 showed that 
the veteran was admitted and diagnosed with bipolar, manic; 
narcissistic traits; and Type II diabetes.  

VA outpatient treatment records dated from February 1994 to 
June 1995 show treatment and diagnoses for various disorders, 
including impotence, diabetes, and depression.  




A VA hospitalization report dated in August 1994 shows that 
the veteran was admitted with increased depressive 
symptomatology.  The discharge diagnoses were adjustment 
disorder with depressed mood; bipolar affective disorder by 
history but doubtful from observations, possibility of PTSD.  

The veteran was accorded a VA special psychiatric examination 
in October 1995.  He reported that he knew he made a mistake 
entering the military the first day of basic training.  He 
could not handle the constant verbal abuse.  Following a 
request to be discharged he was pushed and "slugged" in the 
ear.  He reported that because of his constant complaints, he 
was targeted for verbal and physical abuse by his fellow 
crewmates.  He reported on one occasion while taking a 
shower, four crewmates "jumped" him.  

He reported that several sailors threatened to wrap him in up 
in a blanket while asleep and throw him overboard.  On 
another occasion he was forced to volunteer to work the front 
line in a typhoon.  He reported that he was scared to death 
and thought that he would be thrown off the ship when he was 
tying the front lines during the typhoon.  He reported that 
he experienced flashbacks, distrust of people, exaggerated 
startle response, and isolation due to his military 
experiences.  The diagnoses were bipolar disorder and PTSD.  

During an October 1995 VA social and industrial survey the 
veteran reported that he volunteered for active service.  He 
reported that he experienced no combat service.  He also 
reported the in-service stressors noted above in the VA 
examination report.  Since his discharge from service he had 
had numerous unsuccessful employments.  He had three failed 
marriages.  He had experienced severe sleep problems, 
isolation, startle response, nightmares, and problems with 
people in authority due to his military experiences.  There 
were no reported legal issues. 

On examination, the veteran appeared mildly restless, but a 
good historian.  The examiner noted that although the veteran 
was not involved in combat, his active service consisted of 
much harassment and intimidation.  It was noted that he 
continued to experience depression with suicidal ideation, 
isolation, difficulty with intimacy, difficulty maintaining 
jobs, and anger.  

An April 1996 VA hospitalization report shows that the 
veteran was admitted with complaints of decreased mood, 
restless sleep, anxiety, anger, frustration, fatigue, 
hopelessness, and suicidal ideation.  The discharge diagnoses 
was adjustment disorder with depressed mood.  

VA outpatient treatment records dated from April to August 
1996 show that the veteran was seen in the mental health 
clinic with complaints of frustration, anger, and anxiety.  

The veteran was accorded a VA mental disorders examination in 
February 1998.  He reported the following in-service 
stressors: almost being thrown off the ship because of unpaid 
debts; cleaning the inside of smoke stacks; cleaning a steel 
ship deck with no padding on the knees; and being hit by 
shipmates with a blanket over his head.  The examiner noted 
that he had a long history of problems adjusting to life, and 
had been an angry, impulsive, immature person with a lot of 
passive-aggressive traits.  The examiner stated that he would 
blame his symptomatology on the military, but he was unhappy 
with the military from the first day.  The examiner reported 
that he had PTSD symptoms as a result of being threatened by 
fellow shipmates and held over the propellers, but he failed 
to meet the criteria for full PTSD.  The diagnoses were no 
definite PTSD, no evidence of bipolar disorder.  

VA outpatient treatment records dated from April 1996 to 
October 1998 show treatment for various disorders including 
dysthymic disorder.  Treatment records dated from November 
1998 to June 1999 show treatment for dysthymic disorder, 
depression, and anxiety.  

A VA hospitalization report dated in March 1999 shows that 
the veteran presented with symptoms of depression.  The 
discharge diagnoses was depression not otherwise specified.  

The veteran was admitted to a VA hospital in April 1999 for 
major depressive disorder, recurrent malingering and 
pathological gambling.  

In a statement dated in April 1999 the veteran's brother 
reported that the veteran had undergone psychiatric treatment 
between 1963 and 1964.  

In a statement dated in April 1999 the veteran's father 
reported that he had undergone psychiatric treatment between 
1963 and 1964.

In a statement dated in May 1999 a VA physician reported that 
she had treated the veteran since January 1998.  He stated 
that his psychiatric difficulties had begun during service.  
He reported ongoing symptoms of depression, mistrust of 
others, paranoia, anger, problems with authority, intrusive 
thoughts regarding his military service, startle response, 
social isolation, and occasional flashbacks.  He had 
experienced difficulty with severe dysthymia as well as 
symptoms of major depression.  The diagnoses were dysthymic 
disorder, major depression, and PTSD.  

VA outpatient treatment records dated in July 1999 to August 
2000 show treatment for dysthymic disorder, major depression, 
PTSD-related to military experiences and sexual assault.  

In a statement received in March 2000 a VA physician reported 
that the veteran provided a history of physical and sexual 
abuse by other military personnel during his period of active 
service.  The examiner reported that the veteran' symptoms of 
PTSD appeared to be a direct result of the physical and 
sexual abuse he sustained while in the military.


Criteria

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2000).

If not shown during active service, service connection may be 
granted for psychoses if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 3.307, 3.309 (2000).

Where there is a chronic disease shown in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. §§ 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. § 
3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
last reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) medical evidence 
diagnosing the condition; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and, 
(3) medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

Adjudication of a claim of service connection for PTSD 
requires the evaluation of the evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a).

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 (2000), 
as determined through recognized military citations or other 
service department evidence.

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA, 7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor "may 
be obtained from" service records or "other sources."


The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV). The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed. Id. at 153).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

Service connection for bipolar disorder

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  See H.R. 4864, the "Veteran 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a)(c).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  

In the veteran's case at hand, the Board is satisfied that 
all facts have been properly developed, and that further 
assistance is not required in order to satisfy the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The veteran has indicated that he was treated for bipolar 
disorder between 1963 and 1964.  These records have not been 
obtained.  The Board notes that the veteran has reported that 
the records have been destroyed.  Therefore, an additional 
remand for the records would be futile.  

The Board's review of the evidentiary record discloses that 
the veteran's service medical records are negative for a 
diagnosis or treatment for bipolar disorder.  While the 
veteran has reported treatment for bipolar disorder within 
the initial post service year, the first documented diagnosis 
for bipolar disorder was in January 1994, thus presumptive 
service connection is not applicable. 

While it is noteworthy that the veteran has a history of 
treatment and diagnosis of bipolar disorder, the February 
1998 VA examiner reported that it was unclear that he met all 
the criteria for a bipolar disorder.  Moreover, the examiner 
reported that there appeared to be no connection between the 
possible bipolar disorder and service.  In the absence of 
medical evidence of a nexus between the bipolar disorder and 
the veteran's period of active service, the claim of 
entitlement to service connection must be denied.  Hickson, 
supra.  As the veteran's bipolar is not shown to have 
manifested within the initial post service year, nor shown to 
be related to his period of service, there exists no basis 
upon which to predicate a grant of entitlement to service 
connection.  Hickson, supra.

While the veteran as a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, he is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  In this case, the veteran is 
not competent to claim that he has bipolar disorder related 
to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a bipolar disorder related to his service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bipolar disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for PTSD

The claims file contains diagnoses of PTSD, at least one of 
which included a reference to military experiences.  The 
Board finds the medical professionals who arrived at the 
diagnoses of PTSD based the diagnoses on stressors the 
veteran related from his military service.  Thus, the Board 
finds the record establishes the first and third elements 
required for a grant of service connection for PTSD.  38 
C.F.R. § 3.304(f).

The claim for service connection for PTSD in this appeal must 
be decided based upon the question of whether the in-service 
stressor(s) reported by the veteran and relied upon by the 
competent medical professionals diagnosing PTSD occurred, as 
substantiated by competent corroborating evidence.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

The Board finds that, upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.


The Board notes the veteran does not claim that he was 
engaged in combat nor does the record reflect receipt of any 
combat awards or decorations, thus it is clear from the 
record that the veteran did not engage in combat.  The only 
evidence of record of specific in-service stressors, which 
the veteran has reported he experienced are threats on his 
life, sexual assault, and being held over propellers. 

Such stressors are not combat related.  The provisions of 
section (f) of 38 C.F.R. § 3.304 only apply to combat related 
stressors.  A non-combat stressor cannot be established by 
the appellant's lay testimony.  See Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).

The Board finds the veteran did not provide sufficient 
descriptive information in order to attempt to verify the 
claimed non-combat stressors.  He reported that the alleged 
rape and attacks were not reported.  

The Board notes the veteran was requested in March 2000 to 
complete a questionnaire regarding the alleged sexual 
assault.  He did not provide additional information, but 
rather deferred to his VA treatment records.  The Board finds 
his vague description of a non-combat incident involving a 
sexual assault would not justify sending the information to a 
service department to attempt verification, especially since 
the incidents were never reported to authorities.  The record 
does not show that the veteran reported the assaults to any 
other individuals while in service.

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).



The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as the veteran's 
claimed stressors have not been corroborated by credible 
supporting evidence and he has not provided sufficient detail 
of the alleged incidents to justify attempts at verification.

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged event.

In short, the sole supporting evidence that the alleged 
stressful events occurred are the veteran's own statements of 
such experiences.  A non-combat veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
credible supporting evidence that the claimed stressors 
actually occurred.  Cohen v. Brown, supra at 20 (citing Doran 
v. Brown, 6 Vet. App. 283, 289 (1994)).

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

The diagnoses of PTSD were based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).


Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in- 
service stressors actually occurred.  See West v. Brown, 7 
Vet. App. 70, 79-80 (1994).  Thus, there is no diagnosis of 
PTSD verified as related to recognized military stressors.

While the veteran as a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, he is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  In this case, the veteran is 
not competent to claim that he has PTSD related to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has PTSD related to his service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit of the 
doubt standard applies; the preponderance of the evidence is 
against the claim of service connection for PTSD and the 
veteran's appeal is denied.  38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for bipolar disorder is 
denied.  

Entitlement to service connection for PTSD is denied.  



		
RONALD R. BOSCH
	Veteran's Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


